              Case: 4:21-cv-00423-JCH Doc. #: 1-1 Filed: 04/12/21 Page: 1 of 11 PageID #: 7

               IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                          Case Number: 21SL-CC00876
 DEAN PAUL WALDEMER
 Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address:
 CATERANA HARLAN                                             JEREMY ANDREW GOGEL
                                                             745 OLD BALLAS RD
                                                       vs.   ST LOUIS, 63141
 Defendant/Respondent:                                       Court Address:
 FAMILY DOLLAR, INC.                                         ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                             105 SOUTH CENTRAL AVENUE
                                                             CLAYTON, MO 63105
 CC Pers Injury-Other                                                                                                        (Date File Stamp)

                         Summons for Personal Service Outside the State of Missouri
                                                       (Except Attachment Action)
    The State of Missouri to: SHOE WAREHOUSE ST. LOUIS, LLC
                              Alias:
  300 SOUTH AUSTRALIAN AVE.
  SUITE 1610
  WEST PALM BEACH, FL 33401
     COURT SEAL OF
                                     You are summoned to appear before this court and to file your pleading to the petition, copy of which is
                                attached, and to serve a copy of your pleading upon the attorney for the Plaintiff/Petitioner at the above
                                address all within 30 days after service of this summons upon you, exclusive of the day of service. If you fail to
                                file your pleading, judgment by default will be taken against you for the relief demanded in this action.
                                     SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                              notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov, or
                              through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
    ST. LOUIS COUNTY          proceeding.

                                 01-MAR-2021                                        ____________________________________________________
                                  Date                                                                         Clerk
                                Further Information:
                                MT
                                                 Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is _______________________________________ of ______________________ County, _________________ (state).
     3. I have served the above summons by: (check one)
                   delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _________________________________, a person of the Defendant’s/Respondent’s family over the age of 15 years who permanently
           resides with the Defendant/Respondent.
              .
                  (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                   _____________________________________________ (name) _____________________________________________ (title).
                  other (describe) ________________________________________________________________________________________.
     Served at _____________________________________________________________________________________________________________ (address)
     in __________________________ County, ____________________ (state), on ___________________ (date) at ________________ (time).
     ____________________________________________________________        ___________________________________________________________
                  Printed Name of Sheriff or Server                                       Signature of Sheriff or Server
                                Subscribed and Sworn To me before this ___________ (day) ______________ (month) _________ (year)
                                I am: (check one)    the clerk of the court of which affiant is an officer.
                                                     the judge of the court of which affiant is an officer.
                                                     authorized to administer oaths in the state in which the affiant served the above summons.
           (Seal)
                                                      (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                            ___________________________________________________________
                                                                                                  Signature and Title




                                                                                                                                  EXHIBIT 1

OSCA (7-04) SM60 For Court Use Only: Document ID# 21-SMOS-195      1        (21SL-CC00876)                             Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                               506.500, 506.510 RSMo
              Case: 4:21-cv-00423-JCH Doc. #: 1-1 Filed: 04/12/21 Page: 2 of 11 PageID #: 8
    Service Fees, if applicable
    Summons         $___________________
    Non Est         $___________________
    Mileage         $___________________ (_______________miles @ $ _______ per mile)
    Total           $___________________
                            See the following page for directions to clerk and to officer making return on service of summons.




                                   Directions to Officer Making Return on Service of Summons

          A copy of the summons and a copy of the motion and/or petition must be served on each Defendant/Respondent. If any
     Defendant/Respondent refuses to receive the copy of the summons and motion and/or petition when offered to him, the return
     shall be prepared to show the offer of the officer to deliver the summons and motion and/or petition and the
     Defendant’s/Respondent's refusal to receive the same.

          Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the individual personally or by
     leaving a copy of the summons and motion and/or petition at the individual's dwelling house or usual place of abode with
     some person of the family over 15 years of age, or by delivering a copy of the summons and motion and/or petition to an agent
     authorized by appointment or required by law to receive service of process; (2) On Guardian. On an infant or incompetent
     person who has a legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the guardian
     personally; (3) On Corporation, Partnership or Other Unincorporated Association. On a corporation, partnership or
     unincorporated association, by delivering a copy of the summons and motion and/or petition to an officer, partner, or
     managing or general agent, or by leaving the copies at any business office of the Defendant/Respondent with the person
     having charge thereof or by delivering copies to its registered agent or to any other agent authorized by appointment or
     required by law to receive service of process; (4) On Public or Quasi-Public Corporation or Body. On a public, municipal,
     governmental or quasi-public corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case
     of a city, to the chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body
     or to any person otherwise lawfully so designated.

          Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

          Service may be made in any state or territory in the United States. If served in a territory, substitute the word "territory"
     for the word "state."

          The officer making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which the
     person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and manner of
     service, the official character of the affiant, and the affiant's authority to serve process in civil actions within the state or
     territory where service is made.

          Service must not be made less than ten days nor more than sixty days from the date the Defendant/Respondent is to appear
     in court. The return should be made promptly, and in any event so that it will reach the Missouri Court within 30 days after
     service.




OSCA (7-04) SM60 For Court Use Only: Document ID# 21-SMOS-195          2         (21SL-CC00876)                                  Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                                         506.500, 506.510 RSMo
              Case: 4:21-cv-00423-JCH Doc. #: 1-1 Filed: 04/12/21 Page: 3 of 11 PageID #: 9



                             THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                     Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.
CCADM73

OSCA (7-04) SM60 For Court Use Only: Document ID# 21-SMOS-195   3    (21SL-CC00876)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                   506.500, 506.510 RSMo
             Case: 4:21-cv-00423-JCH Doc. #: 1-1 Filed: 04/12/21 Page: 4 of 11 PageID #: 10



   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 7900 Carondelet Avenue, 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-04) SM60 For Court Use Only: Document ID# 21-SMOS-195   4   (21SL-CC00876)       Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                 506.500, 506.510 RSMo
                      Case: 4:21-cv-00423-JCH Doc. #: 1-1 Filed: 04/12/21 Page: 5 of 11 PageID #: 11

   y               IN TIiE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                                       Case Number: 21SL-CC00876
 DEAN PAUL WALDEMER
 PlaintifflPetitioner:                                                    Plaintiff's/Petitioner's Attorney/Address
 CATERANA HARLAN                                                          JEREMY ANDREW GOGEL
                                                                          745 OLD BALLAS RD
                                                                   vs.    ST LOUIS, 63141
 Defendant/Respondent:                                                    Court Address:
 FAMILY DOLLAR, INC.                                                      ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                          105 SOUTH CENTRAL AVENUE
                                                                          CLAYTON, MO 63105
 CC Pers Iniury
                                                                       Summons in Civil Case
      The State of Missouri to: FAMILY DOLLAR, INC.
                                Alias:
  CSC LAWYERS INCORPORATING SERV
  221 BOLIVAR STREET
  JEFFERSON CITY, MO 65101

             COURTSEAL OF                            You are summoned to appear before this court and to file your pleading to the petition, a copy of
               e V~~ COURT pp                  which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                               above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
             s o f,~,            '             file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                   ~i~           ~                   SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                              notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                              or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
            ST. LOUIS COUNTY                  proceeding.                                                                              ~
                                                 Ol-MAR-2021                                                                       .
                                                  Date                                                                            Clerk
                                                Further Information:
                                                MT
                                                                Sheriffs or Server's Return
        Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
        I certify that I have served the above summons by: (check one)
        ❑ delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
        ❑ leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
                                                                    a person of the Defendant's/Respondent's family over the age of 15 years who
              permanently resides with the Defendant/Respondent.
        ❑ (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                                                                                         (name)                                                            (title).
        ❑     other

       Served at                                                                                                                                       (address)
       in                                                (County/City of St. Louis), MO, on                                 (date) at                        (tnne).

                                Printed Name of Sheriff or Server                                               Signature of Sheriff or Server
                                              Must be sworn before a notary public if not served by an authorized officer:
                                             Subscribed and sworn to before me on                                                   (date).
                 (Seal)
                                             My commission expires:
                                                                         Date                                    Notary Public
        Sheriffs Fees, if applicable
        Summons                      $
        Non Est                      $
        Sheriff's Deputy Salary
        Supplemental Surcharge       $    10.00
        Mileage                      $                    (_       miles @ $.       per mile)
        Total                        $
        A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
        suits, see Su reme Court Rule 54.

OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-1667                   1     (Civil Procedure Form No. 1, Rules 54.01 — 54.05,
                                                                                                                    54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
     Case: 4:21-cv-00423-JCH Doc. #: 1-1 Filed: 04/12/21 Page: 6 of 11 PageID #: 12
                                                                         21SL-CC00876

                      IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                 STATE OF MISSOURI

CATERANA HARLAN,
                                                   Case No.:
         Plaintiff,

V.                                                 Division No.:

FAMILY DOLLAR, INC.

Serve Registered Agent at:

CSC-Lawyers Incorporating
Service Company
221 Bolivar St.
Jefferson City, MO 65101

and

SHOE WAREHOUSE ST. LOUIS, LLC,

Serve at:
                                                   JURY TRIAL DEMANDED
300 South Australian Ave.
Suite 1610                                         AMOUNT IN CONTROVERSY
West Palm Beach, FL 33401                          EXCEEDS $25,000.00

         Defendant.

                                          PETITION

         COMES NOW Plaintiff, Caterana Harlan, by and through her undersigned

attorney, and for her cause of action against Defendants Family Dollar, Inc. and Shoe

Warehouse St. Louis, LLC, states the following:

      1. Plaintiff Caterana Harlan is a resident and citizen of St. Louis County, Missouri.

      2. Defendant Family Dollar, 'Inc. is a corporation in good standing in the State of

Missouri, with its principal place of business located in the State of Virginia, and the

lessee of the property located at 7318 Olive Boulevard, St. Louis, MO 63130.



                                               1
  Case: 4:21-cv-00423-JCH Doc. #: 1-1 Filed: 04/12/21 Page: 7 of 11 PageID #: 13




   3. Defendant Shoe Warehouse St. Louis, LLC is a limited liability company whose

sole business — as far as Plaintiff can tell — is owning the property located at 7318 Olive

Boulevard, St. Louis, MO 63130.

   4. On or about January 30, 2019, Plaintiff was a guest at the property identified in

paragraphs 2 and 3, above, when Plaintiff slipped and fell on ice in the parking lot of the

property.

                    COUNT I- DEFENDANT FAMILY DOLLA►R, INC.

   5. As a guest at Defendant Family Dollar, Inc.'s premises, Plaintiff Caterana Harlan

enjoyed the status of an invitee.

   6. The icy pavement was a dangerous condition on Defendant's property at the time

of Plaintiff's injury in that Defendant failed to exercise reasonable care to protect Plaintiff

in one or more of the following respects:

            a)    failure to properly and adequately keep invitees away from the icy
                  pavement;

            b)    failure to protect or warn Plaintiff about the icy pavement;

            c)    failure to provide a safe means of ingress and egress at the site of the
                  location where Plaintiff's injury occurred; and

            d)    failed to take steps to remove the ice condition where Plaintiff's injury
                  occurred.

   7. The dangerous condition of the ice pavement created a reasonably foreseeable

risk of harm of the kind of injury which occurred to Plaintiff.

   8. The dangerous condition needlessly endangered the public and those using

Defendant's premises.




                                              2
  Case: 4:21-cv-00423-JCH Doc. #: 1-1 Filed: 04/12/21 Page: 8 of 11 PageID #: 14




   9. Defendant, through its agents and employees knew or could have known of this

dangerous condition in sufficient time prior Plaintiff's injury to have taken measures to

protect Plaintiff against this dangerous condition.

   10.Prior to encountering the icy pavement, Plaintiff was not aware of the dangerous

condition.

   11.Defendant had the obligation to maintain its premises in a reasonably safe

condition, yet failed to do so.

   12.As a direct and proximate result of Defendant Family Dollar, Inc.'s negligence,

Plaintiff sustained serious injuries to her body.

   13.Plaintiff has sustained, and will in the future sustain, damages for medical bills

and costs relating to medical treatment for her injuries.

   14.Plaintiff has suffered pain and suffering in the past and will do so'in the future.

             COUNT II — DEFENDANT SHOE WAREHOUSE ST. LOUIS, LLC

   15.At the time of the incident at issue in this case, Defendant Shoe Warehouse St.

Louis, LLC was the owner of the premises identified, above.

   16.The icy pavement was a dangerous condition that Defendant Shoe Warehouse

St. Louis, LLC knew or could have known about.

   17. Because Shoe Warehouse St. Louis, LLC knew or could have known about the

icy pavement, it should have taken steps to inform Family Dollar, Inc.'s agents or

employees about the dangerous condition or taken sufficient steps to have the icy

condition removed or guarded against.




                                              3
  Case: 4:21-cv-00423-JCH Doc. #: 1-1 Filed: 04/12/21 Page: 9 of 11 PageID #: 15




   18. Shoe Warehouse St. Louis, LLC failed to adequately warn, remove, or have

removed the dangerous condition identified, above, so as to create a reasonably

foreseeable risk of harm of the kind of injury which occurred to Plaintiff.

   19.The dangerous condition needlessly endangered the public and those using the

premises.

   20. Prior to encountering the icy pavement, Plaintiff was not aware of the dangerous

condition.

   21.As a direct and proximate result of Defendant's negligence, PlaintifF sustained

serious injuries to her body.

   22.Plaintiff has sustained, and will in the future sustain, damages for medical bills

and costs relating to medical treatment for her injuries.

   23.Plaintiff has suffered pain and suffering in the past and will do so in the future.

       WHEREFORE, Plaintiff Caterana Harlan prays for judgment against Defendants

Family Dollar, Inc. and Shoe Warehouse St. Louis, LLC in an amount .in excess of

Twenty-Five Thousand Dollars ($25,000.00), that will fairly and reasonably compensate

her for her injuries and damages, for the losses she has sustained and will sustain in

the future, for the cost of these proceedings, and for any further just and proper relief.




                                             4
Case: 4:21-cv-00423-JCH Doc. #: 1-1 Filed: 04/12/21 Page: 10 of 11 PageID #: 16




                                   RESPECTFULLY SUBMITTED,

                                   THE GOGEL LAW FIRM,

                                   /s/ Jeremy A. Gogel


                                   Jeremy A. Gogel, #61866
                                   745 Old Ballas Road
                                   St. Louis, Missouri 63141
                                   Phone: (314) 775-3864
                                   Fax: (314) 399-8277
                                   Email: jeremy(a~gogellawfirm.com

                                   Attorney for Plaintiff




                                      ~0
Case: 4:21-cv-00423-JCH Doc. #: 1-1 Filed: 04/12/21 Page: 11 of 11 PageID #: 17
